COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GABRIEL MARTIN DEL CAMPO,                      §               No. 08-17-00012-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                383rd District Court

  ELISA MARTIN DEL CAMPO,                        §             of El Paso County, Texas

                         Appellee.               §                (TC# 2011-CM001)

                                             §
                                           ORDER

        On June 20, 2017, this Court issued an order extending the time to mediate the case until

July 12, 2017. As of this date, neither a motion to extend mediation nor a motion to reestablish

the appellate timetable has been filed.

        Therefore, the Court, on its own motion, ORDERS this appeal to continue. The appellate

timetable suspension is lifted, and the Record shall be filed in this Court on or before August 27,

2017.

        IT IS SO ORDERED this 28th day of July, 2017.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.